Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/16/2021 has been entered.

	Detailed Action	
Applicant amended independent claims 21, 28, and 35 and presented claims 21-41 for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

s 21-41 are rejected under 35 U.S.C. 103(a) as being unpatentable over Chatterjee et al., Patent No.: US 8,286,030 (Chatterjee) in view of Ren et al., Pub. No.: US 2017/0031776 (Ren).

Chatterjee teaches:
Claim 21.	A computer program product for expiring objects replicated from a source storage to a target storage, the computer program product comprising a computer readable storage medium having computer readable program code embodied therein that executes to communicate with a source storage and a target storage and to cause operations, the operations comprising:
determining whether replication of a version of a plurality of versions of an object at the source storage, wherein the version is not yet replicated to the target storage, would satisfy a target retention policy if replicated to the target storage; (col. 5, ll. 20-49; col. 7, ll. 11-45, replication of a snapshot/ an unreplicated version of an object from a first storage to a second storage would satisfy the second storage retentions policy, i.e., the second storage only keeps certain number of snapshots and deletes the old snapshots)  
replicating the version of the object to the target storage in response to determining that the replication of the version to the target storage would satisfy the target retention policy; (col. 5, ll. 20-49; col. 7, ll. 11-45, a snapshot from a first storage is replicated to a second storage based on the retention policy) 
updating object information to indicate the version of the object as replicated in response to replicating the version of the object to the target storage. (col. 7, ll. 11-45; col. 14, ll. 26-32, available snapshots based on the retention policy indicates that the snapshot is replicated)
Chatterjee did not specifically teach:
updating object information to indicate the version of the object as replicated without replicating the version in response to determining that the replication of the version of the object to the target storage would not satisfy the target retention policy, to avoid replicating the version where replicating the version would violate the target retention policy.
Ren discloses:
updating object information to indicate the version of the object as replicated without replicating the version in response to determining that the replication of the version of the object to the target storage would not satisfy the target retention policy, to avoid replicating the version where replicating the version would violate the target retention policy by associating/updating point in time (PIT) information of snapshots in a first series of snapshots/source with a recovery point objective (RPO) associated with the second series of snapshots/target for not replicating all the snapshot from source with a particular PIT that do not satisfy the target PRO. Ren, ¶¶ 19, 31, 37.  
Chatterjee and Ren are concerned with replication of data between data storages. Abs. It would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to combine the applied references for disclosing updating object information to indicate the version of the object as replicated without replicating the version in response to determining that the replication of the version of the object to the target storage would not satisfy the target retention policy, to avoid replicating the version where replicating the version would violate the target retention policy because doing so would further  increase usability of Chatterjee by not replicating data that is not required to be replicated.    

Claim 28.	Chatterjee teaches:		
A system in communication with a source storage to a target storage, comprising a processor; and a computer readable storage medium having computer readable program code that when executed by the processor performs operations, the operations comprising:
determining whether replication of a version of a plurality of versions of an object at the source storage, wherein the version is not yet replicated to the target storage, would satisfy a target retention policy if replicated to the target storage; (col. 5, ll. 20-49; col. 7, ll. 11-45, replication of an snapshot from a first storage to a second storage would satisfy the second storage retentions policy, i.e., the second storage only keeps certain number of snapshots and deletes the old snapshots)  
replicating the version of the object to the target storage in response to determining that the replication of the version to the target storage would satisfy the target retention policy; (col. 5, ll. 20-49; col. 7, ll. 11-45, an snapshot from a first storage is replicated to a second storage based on the second storage retention policy) 
updating object information to indicate the version of the object as replicated in response to replicating the version of the object to the target storage. (col. 7, ll. 11-45; col. 14, ll. 26-32, available snapshots based on the retention policy indicates that the snapshot is replicated) 
Chatterjee did not specifically teach
updating object information to indicate the version of the object as replicated without replicating the version in response to determining that the replication of the version of the object to the target storage would not satisfy the target retention policy, to avoid replicating the version where replicating the version would violate the target retention policy.
Ren discloses:
   updating object information to indicate the version of the object as replicated without replicating the version in response to determining that the replication of the version of the object to the target storage would not satisfy the target retention policy, to avoid replicating the version where replicating the version would violate the target retention policy by associating/updating point in time (PIT) information of snapshots in a first series of snapshots/source with a recovery point objective (RPO) associated with the second series of snapshots/target for not replicating all the snapshot from source with a particular PIT that do not satisfy the target PRO. Ren, ¶¶ 19, 31, 37.  
Chatterjee and Ren are concerned with replication of data between data storages. Abs. It would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to combine the applied references for disclosing updating object information to indicate the version of the object as replicated without replicating the version in response to determining that the replication of the version of the object to the target storage would not satisfy the target retention policy, to avoid replicating the version where replicating the version would violate the target retention policy because doing so would further increase usability of Chatterjee by not replicating data that is not required to be replicated.  
  
Claim 35.	Chatterjee teaches:	
A method for expiring objects replicated from a source storage to a target storage, comprising:
determining whether replication of a version of a plurality of versions of an object at the source storage , wherein the version is not yet replicated to the target storage, would satisfy a target retention policy if replicated to the target storage; (col. 5, ll. 20-49; col. 7, ll. 11-45, replication of an snapshot from a first storage to a second storage would satisfy the second storage retentions policy, i.e., the second storage only keeps certain number of snapshots and deletes the old snapshots)  
replicating the version of the object to the target storage in response to determining that the replication of the version to the target storage would satisfy the target retention policy; (col. 5, ll. 20-49; col. 7, ll. 11-45, an snapshot from a first storage is replicated to a second storage based on the second storage retention policy) 
updating object information to indicate the version of the object as replicated in response to replicating the version of the object to the target storage. (col. 7, ll. 11-45; col. 14, ll. 26-32, available snapshots based on the retention policy indicates that the snapshot is replicated) 
Chatterjee did not specifically teach
updating object information to indicate the version of the object as replicated without replicating the version in response to determining that the replication of the version of the object to the target storage would not satisfy the target retention policy, to avoid replicating the version where replicating the version would violate the target retention policy.
Ren discloses:
   updating object information to indicate the version of the object as replicated without replicating the version in response to determining that the replication of the version of the object to the target storage would not satisfy the target retention policy, to avoid replicating the version where replicating the version would violate the target retention policy by associating/updating point in time (PIT) information of snapshots in a first series of snapshots/source with a recovery point objective (RPO) associated with the second series of snapshots/target for not replicating all the snapshot from source with a particular PIT that do not satisfy the target PRO. Ren, ¶¶ 19, 31, 37.  
Chatterjee and Ren are concerned with replication of data between data storages. Abs. It would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to combine the applied references for disclosing updating object information to indicate the version of the object as replicated without replicating the version in response to determining that the replication of the version of the object to the target storage would not satisfy the target retention policy, to avoid replicating the version where replicating the version would violate the target retention policy because doing so would further increase usability of Chatterjee by not replicating data that is not required to be replicated.    

Chatterjee and Ren disclose:
Claim 22	The computer program product of claim 21, wherein the determining whether the replication of the version of the object would satisfy a target retention policy is performed in response to initiating a replication operation to replicate versions of the object to the target storage. (Ren, ¶¶ 35, 38, replication starts based on a schedule)  
Claims 29 and 36 are rejected under the same rationale as claim 22.

Claim 23.	The computer program product of claim 22, wherein the operations further comprises:
determining whether there are a plurality of unreplicated versions of the object at the source storage in response to initiating a replication operation, wherein the determining whether the replication of the unreplicated version of the object would not satisfy the target retention policy is performed in response to determining that there are a plurality of unreplicated versions of the object not yet replicated to the target storage; and (Ren, ¶¶ 31, 37, snapshots not related to PRO of the second snapshot series are not replicated from the first snapshot series) 
replicating a new version of the object to the target storage in response to determining there are not a plurality of unreplicated versions of the object. (Ren, ¶¶ 31, 37, snapshots related to PRO of the second snapshot series are replicated from the first snapshot series) 
Claims 30 and 37 are rejected under the same rationale as claim 23.

Claim 24.	The computer program product of claim 21, wherein the determining that the replication of the version would satisfy the target retention policy comprises:
determining whether the replication of the version of the object would satisfy at least one of a target age limit and a target retention number limit, wherein the version of the object is replicated in response to determining that the replication of the version of the object would satisfy at least one of the target age limit and the target retention number limit. (Chatterjee, col. 6, ll. 7-10; col. 7, ll. 25-32, the secondary storage stores limited number of snapshot/replica according to the retention policy)
Claims 31 and 38 are rejected under the same rationale as claim 24.

Claim 25.	The computer program product of claim 24, wherein the version of the object determined to satisfy at least one of the target retention policy and target retention limit comprises a newest unreplicated version of the object, wherein the operations further comprise: (Chatterjee, col. 4, ll. 23-30 and col. 6, ll. 2-9, wherein a secondary storage sores replica based on the retention policy and the unreplicated data includes delta data, i.e., the newest unreplicated version of the objet)
indicating that all unreplicated versions of the object are replicated in response to determining that the replication of the newest unreplicated version of the object would not satisfy at least one of the target age limit and the target retention number limit (Ren, ¶¶ 36-37, 77, 81, wherein snapshots are retained and replicated based on the retention policy associated with primary and secondary storages and wherein a newest unreplicated snapshot that is not closest to hour is not replicated while the one closest to hour is replicated)
Claims 32 and 39 are rejected under the same rationale as claim 25.

Claim 26.	The computer program product of claim 21, wherein the operations further comprise:
determining whether the version of an object at the source storage needs to be expired to satisfy a source retention policy; and (Chatterjee, col. 5, l. 64-col. 6, l. 9, snapshots are expired/deleted from the primary and the secondary storage based on different retention policy; Ren, ¶¶ 76, 66)
determining whether the version of the object is unreplicated in response to determining that the version of the object at the source storage needs to be expired to satisfy the source retention policy, wherein the determining whether replication of the version of the object at the source storage would satisfy the target retention policy is performed for the version of the object having been determined to be unreplicated. (Ren, ¶¶ 36-37, 77-78, 81 a snapshot not closest to hour is unreplicated not satisfying a target policy and will be deleted from first storage)   
Claims 33 and 40 are rejected under the same rationale as claim 26.

Claim 27.	The computer program product of claim 26, wherein the operations further comprises:
expiring the version of the object at the source storage in response to determining that the replication of the version of the object would not satisfy the target retention policy, (Ren, ¶¶ 77-78, 81 a snapshot not closest to hour is unreplicated and will be deleted from the storage)     
wherein the version of the object is not expired in response to determining that the replication of the version of the object would satisfy the target retention policy; and (Ren, ¶¶ 77-78, 81 a snapshot closest to hour is unreplicated and retained for being replicated according to the recovery point objective associated with a second series of snapshots)     
expiring the version of the object in response to determining that the version of the object is replicated. (Chatterjee, col. 7, ll. 26-32, snapshots deleted from a first storage based on the first storage retention policy has to be replicated to a second storage policy and deleted from the second storage based on the second storage retention policy;  Ren, ¶¶ 77-78, a replicated snapshot is deleted based on a retention policy)
Claims 34 and 41 are rejected under the same rationale as claim 27.

Response to Amendment and Arguments
In light of Terminal disclaimer filed and approved on 10/18/2021, the double patenting rejections are withdrawn.
Applicant’s arguments with respect to amended claims have been fully considered but are not persuasive for at least the following reason.
Applicant argues Ren did not teach the amended feature because “the Examiner cited no portion of the art that describes or suggests the "updating" elements recited in claim 21, including "updating object information to indicate the version of the object as replicated without replicating the version ... "… the Examiner's citations to the art do not describe or suggest all of the elements recited in claim 21 and accordingly, the rejection of claim 21 and its dependent claims 22-27 should be withdrawn”. Remarks, 10-11.
In response:
In Ren, a snapshot in a first series of snapshots/source, can have snapshot information including a particular point in time (PIT) information. Ren, ¶ 19. PIT information in a first series of snapshot is updated by associating the information with RPO of a second series of snapshots and based on the association the system determines whether an unreplicated snapshot should be replicated. For example, snapshot 1.1, PIT 1 is a first snapshot taken after a base snapshot in the first series of snapshots based on recovery point objective (RPO) of 5 minutes. This unreplicated snapshot would be considered as replicated when PIT of this snapshot is associated/updated with RPO of the second series of snapshots. In other words, the association of PIT of the first snapshot series with an associated RPO of the second series of snapshots would identify all of the unreplicated snapshot versions that do not satisfy RPO of the second series of snapshots. Ren, ¶¶ 31, 37.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHSEN ALMANI whose telephone number is (571)270-7722.  The examiner can normally be reached on M-F, 9:00 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on (571)270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHSEN ALMANI/Primary Examiner, Art Unit 2159